In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-3245
IN RE: KEVIN T. HALL,
                                                      Petitioner.
                    ____________________

                  Petition for a Writ of Mandamus
                    ____________________

 SUBMITTED FEBRUARY 2, 2021 — DECIDED FEBRUARY 12, 2021
                 ____________________

   Before EASTERBROOK, KANNE, and WOOD, Circuit Judges.
    WOOD, Circuit Judge. Kevin Hall is a federal prisoner who
is pursuing a petition under 28 U.S.C. § 2241. When he ﬁled
his action, he was incarcerated at a facility operated by the
federal Bureau of Prisons in the Southern District of Indiana,
where he ﬁled his section 2241 petition. See Hall v. Watson, No.
1:19-cv-00478-JPH-MJD (S.D. Ind.). Hall has since been trans-
ferred to a federal prison in the Middle District of Florida.
Shortly after that transfer, the district court in Indiana con-
cluded that it had lost jurisdiction over the petition, and it
transferred Hall’s case to Florida. See Hall v. Watson, No. 5:20-
cv-00541-BJD-PRL (M.D. Fla.).
    Hall is now asking this court to issue a writ of mandamus
to the Indiana district court rescinding the order of transfer
2                                                     No. 20-3245

and bringing the case back to Indiana. He relies on cases that
hold that a prisoner’s transfer from one federal facility to an-
other during the pendency of a habeas corpus proceeding
does not aﬀect the original district court’s jurisdiction. See Ex
parte Endo, 323 U.S. 283 (1944); see also Moore v. Olson, 368 F.3d
757, 758 (7th Cir. 2004); Barden v. Keohane, 921 F.2d 476, 477 n.1
(3d Cir. 1990). Hall is correct. We hereby issue a writ to the
district court directing it to rescind the transfer order and re-
turn the case to the Southern District of Indiana. We empha-
size that it is the case that is being returned to Indiana, not
Hall himself.
    A brief explanation for this decision is in order. The lead-
ing decision on this point, Ex parte Endo, supra, comes from the
World War II era. The petitioner, Mitsuye Endo, an American
citizen of Japanese descent, had been sent by the U.S. author-
ities to a war relocation center in northern California. In July
1942, she ﬁled a petition for a writ of habeas corpus in the U.S.
District Court for the Northern District of California, seeking
her freedom. That court denied her petition, and she began
the process of appealing to the Ninth Circuit. Before that court
could hear the case, however, she was sent to a second reloca-
tion center in Utah.
    The merits of Endo’s case are not important for our pur-
poses, though it bears mentioning that the Supreme Court
held that she was entitled to an unconditional release. 323 U.S.
at 304. What is of interest is the Court’s discussion of the ju-
risdiction of the district court in California to issue the writ of
habeas corpus, given the fact that Endo had been moved to
Utah while the case was ongoing. After noting that there was
a government oﬃcial—the Acting Secretary of the Interior—
who was within the jurisdiction of the California district court
No. 20-3245                                                        3

and who could thus carry out any order that court issued in
Endo’s case, the Court held that “the District Court acquired
jurisdiction in this case and that the removal of Mitsuye Endo
did not cause it to lose jurisdiction where a person in whose
custody she is remains within the district.” Id.
    That sounds clear enough, but the district court thought
that the Supreme Court’s decision in Rumsfeld v. Padilla, 542
U.S. 426 (2004), abrogated that aspect of Endo. But the Su-
preme Court did not say that in Padilla. It is not up to the lower
courts to disregard a decision that the Supreme Court itself
has not overruled. Perceived inconsistency of result, as we
have noted before, does not give a green light for a lower court
to pick and choose which Supreme Court decision to follow.
See, e.g., Nat’l Riﬂe Ass’n of Am., Inc. v. City of Chicago, 567 F.3d
856, 857 (7th Cir. 2009), rev’d on other grounds, McDonald v.
City of Chicago, 561 U.S. 742 (2010). And in any event, Padilla
does not create a serious conﬂict with Endo. Padilla dealt with
a diﬀerent question: how to identify at the outset the proper
venue for a petition for a writ of habeas corpus, which in turn
requires identifying the proper respondent. In the wake of the
9/11 attacks, Jose Padilla had been detained by the Depart-
ment of Defense as an enemy combatant. He was arrested at
Chicago’s O’Hare airport, moved brieﬂy to the Southern Dis-
trict of New York (where the material witness warrant had
been issued), and ﬁnally relocated to the Consolidated Naval
Brig in Charleston, South Carolina. The Brig was under the
command of Commander Melanie A. Marr.
    Padilla was in the Brig at the time his habeas corpus peti-
tion was ﬁled, and that fact was central to the Supreme
Court’s holding. His custodian was thus Commander Marr,
whom the Court held was the proper respondent for any
4                                                   No. 20-3245

challenge to his custody. In the course of doing so, it ex-
plained why its holding was consistent with Endo. It is worth
setting out this reasoning at length:
        At ﬁrst blush Ex parte Endo … might seem to lend
    support to Padilla's “legal control” argument. There, a
    Japanese-American citizen interned in California by
    the War Relocation Authority (WRA) sought relief by
    ﬁling a § 2241 petition in the Northern District of Cali-
    fornia, naming as a respondent her immediate custo-
    dian. After she ﬁled the petition, however, the Govern-
    ment moved her to Utah. Thus, the prisoner’s immedi-
    ate physical custodian was no longer within the juris-
    diction of the District Court. We held, nonetheless, that
    the Northern District acquired jurisdiction in this case
    and that Endo’s removal … did not cause it to lose ju-
    risdiction where a person in whose custody she is re-
    mains within the district. … We held that, under these
    circumstances, the assistant director of the WRA, who
    resided in the Northern District, would be an appro-
    priate respondent to whom the District Court could di-
    rect the writ. …
       While Endo did involve a petitioner challenging her
    present physical conﬁnement, it did not … hold that
    such a petitioner may properly name as respondent
    someone other than the immediate physical custo-
    dian. … Rather, the Court’s holding that the writ could
    be directed to a supervisory oﬃcial came not in our
    holding that the District Court initially acquired juris-
    diction—it did so because Endo properly named her
    immediate custodian and ﬁled in the district of con-
    ﬁnement—but in our holding that the District Court
No. 20-3245                                                   5

   could eﬀectively grant habeas relief despite the Gov-
   ernment-procured absence of petitioner from the
   Northern District. Thus, Endo stands for the important
   but limited proposition that when the Government
   moves a habeas petitioner after she properly ﬁles a pe-
   tition naming her immediate custodian, the District
   Court retains jurisdiction and may direct the writ to
   any respondent within its jurisdiction who has legal
   authority to eﬀectuate the prisoner’s release.
542 U.S. at 440–41 (cleaned up).
    Hall’s petition mirrors Endo’s: he ﬁled in the correct court
and named his immediate custodian, and only later was he
moved to a diﬀerent place of detainment. And as in Endo,
there is a respondent within the jurisdiction of the original
court that has the authority to comply with any order that
may issue. Throughout these proceedings, the Bureau of Pris-
ons has been Hall’s ultimate custodian. Just as the Acting Sec-
retary of the Interior could respond to the court’s order in
Endo, the Bureau can take any necessary action here.
    In closing, we brieﬂy address several other arguments the
government has presented in opposition to the writ of man-
damus. First, it contends that Hall may not challenge the
transfer until he appeals from the ﬁnal judgment. But this is
incorrect. As we recently pointed out, “[w]ithout the availa-
bility of mandamus relief, the question of proper venue es-
capes meaningful appellate review.” In re Ryze Claims Sols.,
LLC, 968 F.3d 701, 707 (7th Cir. 2020). Mandamus is the proper
vehicle for obtaining review of a transfer decision, including
transfers of a habeas corpus proceeding. Hicks v. Duckworth,
856 F.2d 934, 935 (7th Cir. 1988).
6                                                     No. 20-3245

    Second, the government contends that Hall has an ade-
quate remedy through a separate motion under 28 U.S.C.
§ 2255 that he has pending. But it is mixing apples and or-
anges. The merits of Hall’s section 2241 petition are not before
us. We are considering only the venue for that petition. It will
be up to the responsible court to decide how his section 2255
motion relates to the section 2241 petition.
    Finally, the government argues that Hall has suﬀered no
prejudice from the venue transfer, because the Florida district
court and the Eleventh Circuit can handle the matter. But that
argument proves too much—the same could have been said
of the distinction between the Southern District of New York
and the District of South Carolina in Padilla. Hall did not need
to show prejudice before pursuing his venue challenge. We
note as well that there are often subtle, or not-so-subtle, dif-
ferences in the law of the various circuits. It appears here that
the Eleventh Circuit varies from most of its sister circuits in its
views on the availability of section 2241 for federal prisoners.
See McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d
1076, 1091 (11th Cir. 2017).
    We hereby order the district court for the Southern District
of Indiana to rescind its order of transfer to the Middle District
of Florida. The district court must also notify the district court
in Florida where Hall’s case is now pending that it must relin-
quish its jurisdiction and send the ﬁle back to Indiana.
                                                  SO ORDERED.